Citation Nr: 1233694	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-31 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to August 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in May 2007.  A transcript of the hearing is of record.

The Board remanded this matter in December 2007 and February 2010.  After completing the requested actions to the extent possible, the RO continued the denial of the claim as reflected in the July 2011 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

During the course of this appeal, the RO granted the Veteran's service connection claim for posttraumatic stress disorder in a July 2011 rating decision.  As this is a full grant of the benefit sought on appeal, the Board concludes that this issue is no longer before the Board.


FINDINGS OF FACT

1. The preponderance of the evidence shows that prior to October 3, 2009 the Veteran's right knee chondromalacia is manifested by full extension with consideration of pain, flexion limited to 90 degrees at the worst with consideration of pain, no recurrent subluxation or lateral instability, no dislocated semilunar cartilage, no ankylosis, and impairment of the tibia and fibula.  

2.  The preponderance of the evidence shows that between October 3, 2009 and  December 2, 2010 the Veteran's right knee chondromalacia is manifested by extension limited to 25 degrees with consideration of pain, flexion limited to 80 degrees at the worst with consideration of pain, no ankylosis or impairment of the tibia and fibula.  

3.  The preponderance of the evidence shows that as of December 2, 2010 the Veteran's right knee chondromalacia is manifested by extension limited by 10 degrees with consideration of pain, flexion limited to 90 degrees at the worst with consideration of pain, no recurrent subluxation or lateral instability, semilunar cartilage, ankylosis or impairment of the tibia and fibula.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right knee chondromalacia based on limitation of flexion with objective evidence of pain have not been met or approximated for the entire appeals period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.44, 4.45, 4.68, 4.71, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5262 (2011).

4.  The criteria for a separate disability rating of 30 percent disability between October 3, 2009 and December 2, 2010 and 10 percent as of December 2, 2010 for right knee chondromalacia based on limitation of extension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.44, 4.45, 4.68, 4.71, 4.71a, Diagnostic Codes 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

After careful review of the claims folder, the Board finds that a letter dated in August 2004 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In these letters, the RO advised the Veteran of what was required to prevail on his claim for an increased rating, what specifically VA had done and would do to assist in the claims and what information and evidence the Veteran was expected to furnish.  The Veteran was notified that evidence of an increase in severity may be statements from his physician containing physical and clinical finds, results of any laboratory tests or X-rays, and the dates of examinations and tests.  He was advised that he may submit lay statements for individuals who are able to describe form their knowledge and personal observations in what manner the disability has become worse.  The RO specifically informed the Veteran that VA would assist him in obtaining records from private and Federal government facilities such as VA, if properly identified, but that the Veteran had to provide both identifying information and a signed release for VA to obtain private records on his behalf.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, VA examination reports dated in August 2004, February 2006, May 2009, October 2009 and December 2010, lay statements and a transcript of the May 2007 Board hearing.  

The August 2004 VA examination report shows that the examiner obtained an oral history of the Veteran's symptoms of right knee chondromalacia and provided a physical evaluation of the right knee.  The examiner documented the symptoms reported by the Veteran and the effect those symptoms have his employment and activities of daily living.  The examiner also reported the results of his physical evaluation of the right knee.  However, the examiner noted that the claims file was not available for review.  In some instances, the United States Court of Appeals for Veterans Claims (Court) has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review.", but see Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of the claims file is not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  However, the Court held in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  In this case, the VA examiner obtained a reported history of the Veteran's right knee disability that is consistent with the evidence of record.  The Board finds that the examiner was apprised of the relevant medical history of the Veteran as it pertains to his current claim.  Based on the foregoing, the Board concludes that the VA examination is adequate for rating purposes.

The other VA examination reports dated in February 2006, May 2009, October 2009 and December 2010 reflect that the examiners obtained an oral history of the symptoms of the Veteran's right knee disability, reviewed the Veteran's claims file and conducted a physical evaluation of the Veteran.  The examiners documented in detail the claimed symptoms and the effect those symptoms have on his employment and daily activities.  The examiner also provided the results of the physical evaluation of the Veteran's right knee.  As such, the Board finds the VA examinations dated in February 2006, May 2009, October 2009 and December 2010 are adequate for rating purposes.  

In addition, as noted in the Introduction, this case was previously remanded in December 2007 and February 2010.  The Board remanded the claim in December 2007 to provide the Veteran with a VA examination to determine the current severity of his right knee disability.  The Veteran was provided with VA examinations in October 2009 that addressed the questions presented in the December 2007 remand.  The February 2010 Board remand sought another VA examination with respect to the impact of the Veteran's right knee chondromalacia on unemployability.  The claims file contains a December 2010 VA examination report that addresses all of the issues raised in the February 2010 Board remand to include an opinion on whether the Veteran's right knee chondromalacia results in the Veteran unable to maintain substantially gainful employment.  Accordingly, the Board finds that there has been substantial compliance with the Board's remand directives in December 2007 and February 2010.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).

There is no indication in the file that there are additional relevant records available that have not yet been obtained.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.
II.  Merits of the Claim for Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2010).  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  The United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's right knee chondromalacia is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260 (2011).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).   The additional code is shown after the hyphen.  In this case, Diagnostic Code 5299 is used to identify musculoskeletal disabilities that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  The assignment of Diagnostic Code 5260 shows that the Veteran's service-connected right knee chondromalacia is rated as analogous to limitation of flexion.  The RO rated the Veteran under Diagnostic Code 5260 as there was objective evidence of painful limitation of motion of the right knee.  See November 2004 rating decision.

Under Diagnostic Code 5260, a 20 percent disability rating is warranted if the competent medical evidence shows that a veteran's knee disability is manifested by flexion limited to 30 degrees.  A 30 percent rating under Diagnostic Code 5260 is warranted if the competent medical evidence shows that his knee disabilities are manifested by limitation of flexion to 15 degrees.  Id.

The evidence of record, as discussed in more detail below, reveals that a separate staged rating is appropriate for the Veteran's chondromalacia of the right knee.  

Prior to October 3, 2009

The Veteran underwent a VA examination in August 2004.  He reported patellar pain, but he denied experiencing stiffness, swelling, instability or locking in the right knee.  Prolonged sitting, prolonged standing and kneeling aggravated his right knee pain.  Other than activity related flare-ups lasting two to three days and perhaps occurring twice a month, he had no other flare-ups.  The Veteran is able to do his activities of daily living during the activity related flare-ups, but he will wear a knee brace.  The Veteran was employed as an employee relations representative at the time of the August 2004 VA examination.  Besides increased pain with sitting, his right knee did not interfere with his usual occupation or activities of daily living.  Range of motion of the right was from zero to 100 degrees with pain.  There was no crepitus on range of motion.  Range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use.  There was a bit of a wobble with varus and valgus stress, but the examiner determined that there was no actual instability.  There was 5 mm anterior play on drawer test; however, the examiner determined that there was no frank instability.   

The Veteran was provided with another VA examination in February 2006.  He complained of intermittent right knee pain.  The Veteran denied stiffness, swelling, heat, redness, instability or locking of the right knee.  Stairs, prolonged sitting, and prolonged standing caused an increase in right knee pain.  He denied flare-ups.  The Veteran was employed in human resources and he reported infrequent pain at work.  Activities of daily living were limited in that prolonged standing, sitting, walking and stairs caused him difficulty.  No recreational activities were performed.

Physical evaluation of the right knee showed full extension to zero degrees and flexion to 100 degrees with pain starting at 90 degrees.  The Veteran's right knee was stable to varus, valgus, anterior and posterior stresses.  There was no evidence of crepitus.  Range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use. 

A VA examination in May 2009 reveals that the Veteran reported daily right knee pain.  On average the pain was nine out of ten in intensity and it was associated with occasional locking, instability and swelling.  Aggravating factors included prolonged standing and change in weather.  The Veteran uses cane and knee brace to aid in ambulation.  

Physical examination revealed full extension to 118 degrees flexion.  He had pain throughout the entire range of motion of the right knee.  The Veteran was able to repetitively move the right knee without change in range of motion or level of pain.  The right knee did not have significant warmth, redness or swelling.  There was no crepitus.  The right knee was tender to palpation over the lateral compartment.  Anterior drawer test, posterior drawer test, McMurray's test, and Lachman's test were normal.  The right knee was stable to varus and valgus stressing.   

The Veteran testified at the May 2007 Board hearing that his right knee had become worse.  He explained that he cannot attend meetings and if he does he has to sit at the end of a row, because he cannot sit for a long period of time.  His knee becomes stiff after sitting for more than thirty minutes.  He has difficulty using stairs and he cannot use a ladder at home.  

Based on the evidence of record, the most pertinent of which was discussed above, the Veteran's right knee did not demonstrate limited leg flexion of 30 degrees at any time relevant to the current appeal period.  Rather, at the worst, the Veteran demonstrated flexion limited to 90 degrees with consideration of pain, weakness, incoordination, fatigability and lack of endurance on repetitive motion.  The evidence did not reveal that pain on use had resulted in additional functional limitation to the extent that under the limitation of motion codes the Veteran's disability would be more than 10 percent disabling.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected chondromalacia of the right knee under Diagnostic Code 5260 prior to October 3, 2009.

With respect to whether the Veteran is entitled to a separate disability rating under other diagnostic codes, a Veteran who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  See VAOPGCPREC 9-04 (September 17, 2004).  Under Diagnostic Code 5261 extension limited to 10 degrees warrants a disability rating of 10 percent.  The evidence of record does not show extension limited to 10 degrees at any time during the appeal period.  In fact, the evidence shows that the Veteran had full extension to zero degrees even considering pain and additional limitation with repetitive use prior to October 3, 2009. Accordingly, the Veteran is not entitled to a separate rating for his right knee chondromalacia under Diagnostic Code 5261. 

The Board has also considered whether the Veteran is entitled to a separate or higher rating for his bilateral knee disabilities under alternate Diagnostic Codes.  The other rating codes evaluating knee and leg disabilities that provide for a disability rating higher than 10 percent include Diagnostic Codes 5256, 5257, 5258 and 5262.  The medical evidence of record does not show malunion or nonunion of the tibia and fibula, dislocated semilunar cartilage, recurrent subluxation or lateral instability or ankylosis associated with the service-connected right knee disability.  Therefore, a higher disability rating is not available under the criteria set forth in Diagnostic Codes 5256, 5257 5258, 5262.  

Between October 3, 2009 and December 2, 2010

The Veteran was provided with a VA examination in October 2009.  He complained of constant right knee pain rated an eight out of ten in intensity.  His knee pain was aggravated by prolonged standing, using stairs and weather changes.  The Veteran reported occasional locking and swelling.  He denied instability.  The Veteran indicated that he had undergone physical therapy with mild relief.  The right knee affects his ability to do his job as an investigator with difficulty getting in and out of cars, using stairs and running.  He has missed days of work due to knee pain.  His ability to perform essentially all household chores is impaired.  The Veteran denied having distinct flare-ups.  

Range of motion of the right knee was from 25 degrees short of full extension to 80 degrees of flexion with pain throughout.  Range of motion was not additionally limited by pain or fatigue following repetitive motion.  There was no ligamentous laxity in any direction.  The examiner noted diffuse tenderness and moderate crepitus.  McMurray's test was negative.  There was no erythema, warmth to touch, bony deformity, joint effusion or swelling of the right knee.  

The evidence of record, the most relevant of which was discussed above, shows that the Veteran's right knee disability was not limited to 30 degrees or worse of flexion between October 3, 2009 and December 2, 2010.  The Veteran demonstrated flexion limited to 80 degrees with consideration of pain, weakness, incoordination, fatigability and lack of endurance on repetitive motion.  The evidence shows that there was no additional functional limitation due to pain, weakness, incoordination, fatigability and lack of endurance on repetitive motion to the extent that under the limitation of motion codes the Veteran's disability would be more than 10 percent disabling.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected chondromalacia of the right knee under Diagnostic Code 5260.

Nonetheless, the evidence of record indicates that the Veteran is entitled to a separate disability rating for limitation of extension under Diagnostic Code 5261.  In this regard, the October 2009 VA examination reveals that the Veteran's right knee was limited to 25 degrees extension.  Extension was not additionally limited on repetitive motion due to pain or fatigue.  Diagnostic Code 5261 provides that extension limited to 20 degrees, but less than 30 degrees, warrants a 30 percent disability rating.  Thus, the Board finds that the Veteran is entitled to a separate disability rating of 30 percent under Diagnostic Code 5261 from October 3, 2009 to December 2, 2010.   See VAOPGCPREC 9-04 (September 17, 2004) (limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg).

The Board has also considered alternative avenues through which the Veteran may obtain an increased disability rating.  Diagnostic codes 5256 and 5262 are the only other codes for the knee and leg that provide a higher rating than 30 percent.  However, the Veteran does not have ankylosis of the knee or nonunion of the tibia and fibula with loose motion requiring a brace.  Accordingly, diagnostic codes 5256 and 5262 for knee and leg conditions are not applicable in this case.  

The Board has also considered whether the Veteran is entitled to a separate disability rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  The Veteran denied experiencing instability of the right knee in the October 2009 VA examination and the medical evidence shows that the Veteran did not have recurrent subluxation or lateral instability.


As of December 2, 2010

During the most recent VA examination provided to the Veteran in December 2010, the Veteran reported daily right knee pain that tends to come and go throughout the day depending on the activity.  The pain ranges from six to nine out of ten in intensity.  The Veteran reported that he does not have locking, but he experiences instability and swelling.  He takes Tylenol with codeine, Mobic, Tramadol and Baclofen for his pain with mild to moderate improvement.  The Veteran now works in administration for the State.  His usual occupation was investigator for the state.  He was unable to do this work because his bilateral hip and knee pain affected his ability to walk, run or stand for long periods resulting in a safety issue.  His bilateral hip and right knee affect his daily activities of living as his wife has to help him dress and do other routine tasks.  The Veteran denied flare-ups of pain as the pain is consistent and daily.  

Physical examination of the Veteran revealed extension limited to 10 degrees and flexion was limited to 95 degrees with pain throughout the entire range of motion.  Range of motion was not additionally limited following repetitive use and there was no evidence of additional pain on repetitive use.  The examiner noted that there was no additional functional loss due to pain, weakness, fatigue or incoordination.  The Veteran demonstrated tenderness to palpation over the lateral compartment with slight crepitus, but no warmth, redness or swelling.  The right knee had normal anterior drawer tests, posterior drawer test, McMurray's test and Lachman's test.  The right knee was stable to varus and valgus stressing.  The examiner noted that there was no recurrent subluxation or instability.  

After careful consideration of the evidence, to include the medical and lay evidence discussed above, the Veteran's right knee did not demonstrate limited leg flexion of 30 degrees at any time relevant to the current appeal period.  The medical evidence shows that at the worst right knee flexion was limited to 95 degrees with consideration of pain, weakness, incoordination, fatigability and lack of endurance on repetitive motion.  The Board finds that the objective medical evidence did not reveal that pain on use had resulted in additional functional limitation to the extent that under the limitation of motion codes the Veteran's disability would be more than 10 percent disabling.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In fact, the evidence of record shows that the limitation of flexion does not meet the disability rating of 10 percent for limitation of flexion, because at the worst flexion was limited to 80 degrees.  Thus, the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected chondromalacia of the right knee under Diagnostic Code 5260.

With respect to the Veteran's limitation of extension under Diagnostic Code 5261, the evidence shows that the Veteran's right knee chondromalacia slightly improved based on evidence of record as of December 2, 2010.  In this regard, the VA examination in December 2010 reveals that extension of the Veteran's right knee was limited to 10 degrees with pain.  Extension of the right knee was not additionally limited following repetitive use and there was no additional functional loss due to pain, weakness, fatigue or incoordination.  Accordingly, the Board finds that the Veteran is entitled to a separate disability rating of 10 percent for limitation of extension under Diagnostic Code 5261 as of December 3, 2010.  See VAOPGCPREC 9-04 (September 17, 2004).  

The Board has also considered whether the Veteran is entitled to a separate and/or higher rating for his right knee disability under alternate Diagnostic Codes.  The other rating codes evaluating knee and leg disabilities that provide for a disability rating higher than 10 percent include Diagnostic Codes 5256, 5257, 5258 and 5262.  The medical evidence of record does not show malunion or nonunion of the tibia and fibula, dislocated semilunar cartilage, recurrent subluxation or lateral instability or ankylosis associated with the service-connected right knee disability.  Therefore, a higher disability rating is not available under the criteria set forth in Diagnostic Codes 5256, 5257 5258, 5262.  

Extraschedular Consideration

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right knee chondromalacia are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee chondromalacia with the established criteria found in the rating schedule for disabilities of the knee show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Although there is some evidence that the Veteran's right knee has interfered with employment (in that he now works in an administrative position), the overall evidence indicates that his right knee chondromalacia has not caused marked interference with his employment that is not already contemplated in the schedular criteria.  Furthermore, the evidence shows that his right knee disability has not necessitated frequent periods of hospitalization or has otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Total Rating Based on Individual Unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.   The Board notes that there was evidence that the Veteran was having difficulty working as an investigator.  Therefore, in the February 2010 remand, the Board requested that a VA examiner provide an opinion on whether the Veteran's service-connected disabilities result in the Veteran unable to maintain substantially gainful employment.  The December 2010 VA examination reveals that the Veteran is now working in an administrative position with the State as he was no longer able to be an investigator or to do anything strenuous.  Although the evidence of record shows that the Veteran's service-connected right knee disability affects his employment, the record does not reflect that his right knee chondromalacia renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the Veteran or the evidence of record.




								(CONTINUED ON PAGE)

ORDER

Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia based on limitation of flexion with objective evidence of pain is denied.

Entitlement to a separate disability rating of 30 percent between October 3, 2009 and December 2, 2010 and 10 percent as of December 2, 2010 for right knee chondromalacia based on limitation of extension is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


